Title: To Thomas Jefferson from Aaron Burr, 23 September 1801
From: Burr, Aaron
To: Jefferson, Thomas


Dear Sir
NYork 23 Septr. 1801
Several Valuable Men, of our friends in this City who are much attached to Mr. K[eteltas], have requested that I would, in this Way, make him Known to you: a duty which I perform with pleasure.
William Ke[teltas] is the son of a Clergyman, now deceased, who was eminent for his piety and learning and for his zeal and uniform attachment to the principles of our revolution. on the british invasion, he fled with the patriots of that Day and suffered all those losses and inconveniencies which are incident to a state of exile. His son, the subject of this letter, now about 35 or 36 Yrs. of age, was some Years ago admitted to our bar. His ardor in the Cause of republicanism seemed to engross every other passion, and, possessing great boldness and firmness, he became particularly obnoxious to the party lately in power and has suffered every species of persecution and indignity; so that, with a large family, he is left without business and without property. He writes with ease and correctness, is active and industrious, has been very useful during our political contests and, under severe trials and singular distresses, has merited and preserved a character of irreproachable integrity. Mr. K. was, by our present Council of appointment, recommended to the newly appointed Justices of a court for the trial of small Causes in this City, for the office of Clerk to that Court; a place worth about three thousand dolrs. per ann. but I am told it is probable that those justices are disposed to regard their personal attachments, more than the Merits of Mr. K. or the recommendations of the Council—If he should have any Views under the general Govt. I have advised him to explain them himself—
I persuade myself that you will pardon this intrusion from the Motives which have produced it, and I beg you to be assured of the very great respect and Esteem with which I have the honor to be Your friend & Obt st
A; Burr
